Citation Nr: 0820451	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  04-33 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for major depression.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for fibromyalgia.

4.  Entitlement to service connection for diabetes.

5.  Entitlement to service connection for a skin disorder.

6.  Entitlement to service connection for hepatitis C.

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
atrial fibrillation. 

8.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
headaches.

9.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension. 

10.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for panic 
attacks.

11.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
undescended right testicle.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from October 1971 to September 
1972.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  The RO in Los Angeles, California 
certified these claims to the Board for appellate review.

Below, the Board reopens the claims of entitlement to service 
connection for atrial fibrillation and an undescended right 
testicle.  The Board then addresses these claims on their 
merits as well as the claims of entitlement to service 
connection for major depression, PTSD and hepatitis C, and 
whether new and material evidence has been received to reopen 
claims of entitlement to service connection for headaches, 
hypertension and panic attacks in the Remand section of this 
decision, also below, and REMANDS those claims to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to the claims being decided.

2.  The veteran does not currently have diabetes.

3.  A skin disorder is not related to the veteran's active 
service.

4.  In a rating decision dated August 1991, the RO denied the 
veteran's claims of entitlement to service connection for 
atrial fibrillation and an undescended right testicle.

5.  The RO notified the veteran of the August 1991 decision 
and of his appellate rights with regard to the decision, but 
he did not appeal it to the Board.

6.  The evidence received since August 1991 was not 
previously submitted to the RO, is neither cumulative nor 
redundant, bears directly and substantially upon the matter 
under consideration, and by itself or in connection with the 
evidence that was previously assembled, is so significant 
that it must be considered in order to decide fairly the 
merits of the claim for service connection for atrial 
fibrillation.  

7.  The evidence received since August 1991 was not 
previously submitted to the RO, is neither cumulative nor 
redundant, bears directly and substantially upon the matter 
under consideration, and by itself or in connection with the 
evidence that was previously assembled, is so significant 
that it must be considered in order to decide fairly the 
merits of the claim for service connection for an undescended 
right testicle.


CONCLUSIONS OF LAW

1.  Diabetes was not incurred in or aggravated by service and 
may not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5102, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007). 

2.  A skin disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1110, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2007). 

3.  The August 1991 rating decision, in which the RO denied 
the veteran's claims of entitlement to service connection for 
atrial fibrillation and an undescended right testicle, is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 
3.104, 19.129, 19.192 (1991). 

4.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for atrial 
fibrillation.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2001).

5.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for an undescended 
right testicle.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to the claims 
being decided such that the Board's decision to proceed in 
adjudicating these claims does not prejudice the veteran in 
the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

On March 31, 2006, the Court held that, with regard to claims 
to reopen, VA must inform the claimant of the evidence and 
information necessary to reopen the claim and of the evidence 
and information necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  
Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  The Court 
explained that in notifying the claimant of what evidence 
would be considered new and material, VA should look at the 
basis for the denial in the prior decision and identify the 
evidence that would substantiate the element(s) of a service 
connection claim found lacking in the previous denial.  Id.

In this case, the RO provided the veteran VCAA notice on the 
claims being decided by letters dated February 2001, December 
2001 and November 2004, the first two sent before initially 
deciding those claims in a rating decision dated March 2002.  
The timing of this notice reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  

The content of this notice also reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  In the letters, the RO acknowledged the claims being 
decided, notified the veteran of the evidence needed to 
substantiate those claims, identified the type of evidence 
that would best do so, informed him of the VCAA and VA's duty 
to assist, and indicated that it was developing his claims 
pursuant to that duty.  As well, the RO identified the 
evidence it had received in support of the veteran's claims 
and the evidence it was responsible for securing.  The RO 
noted that it would make reasonable efforts to assist the 
veteran in obtaining all outstanding evidence provided he 
identified the source(s) thereof.  The RO also noted that, 
ultimately, it was the veteran's responsibility to ensure 
VA's receipt of all pertinent evidence.  The RO advised the 
veteran to sign the enclosed forms authorizing the release of 
his treatment records if he wished VA to obtain such records 
on his behalf.  The RO also advised the veteran to identify 
or send directly to VA any evidence he had in his possession, 
which pertained to his claims.  

The content of the notice letters does not reflect compliance 
with the requirements of the law as found by the Court in 
Kent.  Therein, the RO did not identify the basis of the RO's 
last denial of the veteran's claims for service connection 
for atrial fibrillation and an undescended right testicle.  
However, the veteran is not prejudiced as a result of the 
RO's error in this regard because, as explained below, new 
and material evidence has been received to reopen these 
claims.  

The content of the notice letters also does not reflect 
compliance with the requirements of the law as found by the 
Court in Dingess/Hartman.  Therein, the RO did provide the 
veteran all necessary information on disability ratings and 
effective dates.  Again, however, the veteran is not 
prejudiced as a result of the RO's error in this regard 
because, as explained below, grants of service connection are 
not warranted in this case.  The matter of how the RO 
determines the appropriate disability ratings and effective 
dates to assign such grants is thereby moot.  

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the claims being decided.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO secured and associated with the claims file all evidence 
the veteran identified as being pertinent to his claims, 
including service treatment and personnel records and post-
service VA and private treatment records.  The veteran does 
not now claim that there is any outstanding evidence for VA 
to secure in support of the claims being decided.  

The RO did not afford the veteran VA examinations in an 
effort to substantiate his service connection claims.  
According to pertinent statutory and regulatory provisions, 
however, such action is not mandated.  As explained below, 
with regard to these claims, there is no evidence of record 
establishing either that the veteran has the claimed 
disabilities or that he suffered an event, injury or disease 
in service, which may be associated with the claimed 
disabilities.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2007).  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (holding that an 
error, whether procedural or substantive, is prejudicial when 
the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect to the extent that it affects the 
essential fairness of the adjudication).  

II.  Analysis of Claims

A.  Claims for Service Connection

The veteran claims entitlement to service connection for 
diabetes and a skin disorder on the basis that these 
conditions initially manifested during his period of active 
service.

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to undercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish tonicity at the time, as 
distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of tonicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for certain diseases, 
including diabetes mellitus and scleroderma, if it is shown 
that the veteran served continuously for 90 days or more 
during a period of war or during peacetime after December 31, 
1946, and manifested one of these diseases to a degree of 10 
percent within a certain number of years after the date of 
discharge (one year for scleroderma and seven years for 
diabetes), and there is no evidence of record establishing 
otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2007).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury. 
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

1.  Diabetes

As previously indicated, the veteran served on active duty 
from October 1971 to September 1972.  During this time 
period, no physician diagnosed the veteran with diabetes.  

Following discharge, the veteran received treatment for 
multiple medical complaints and underwent a VA examination.  
During treatment visits and the examination, no medical 
professional diagnosed diabetes.  Testing conducted during 
the June 1991 VA examination and treatment visits dated in 
April 2000, late November 2000 and November 2001 revealed 
normal glucose levels.  Testing conducted in early November 
2000 and January 2002 revealed glucose levels of 115, 118, 
119 and 122, which is considered high (normal being 70 to 
110).  Despite these results, no medical professional 
subsequently diagnosed the veteran with diabetes.  

The veteran's assertions represent the only evidence of 
record diagnosing diabetes.  These assertions may not be 
considered competent evidence of a current disability in this 
case as the record does not reflect that the veteran 
possesses a recognized degree of medical knowledge to 
diagnose a medical condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992) (holding that laypersons are not 
competent to offer medical opinions). 

Inasmuch as there is no competent medical evidence of record 
establishing that the veteran currently has diabetes, the 
Board concludes that such disability was not incurred in or 
aggravated by service and may not be presumed to have been so 
incurred.  The claim for service connection for diabetes is 
not in relative equipoise; therefore, the veteran may not be 
afforded the benefit of the doubt in the resolution thereof.  
Rather, as a preponderance of the evidence is against the 
claim, it must be denied.



2.  Skin Disorder

During service from October 1971 to September 1972, the 
veteran did not report or receive treatment for skin 
complaints.  Rather, he first reported such complaints 
decades after service, in 1999, during a treatment visit.  At 
that time, an examining physician confirmed a skin rash.  
Since then, the veteran has continued to receive treatment 
for skin complaints, which medical professionals have 
attributed to various skin disorders.  No medical 
professional has linked any current skin disorder, however 
diagnosed, to the veteran's active service.    

Again, the veteran's assertions, which may not be considered 
competent evidence of a nexus under Espiritu v. Derwinski, 2 
Vet. App. at 494-95, represent the only evidence of record 
linking a current skin disorder to the veteran's active 
service.  Inasmuch as there is no competent medical evidence 
of record establishing such a link, the Board concludes that 
a skin disorder was not incurred in or aggravated by service.  
The claim for service connection for a skin disorder is not 
in relative equipoise; therefore, the veteran may not be 
afforded the benefit of the doubt in the resolution thereof.  
Rather, as a preponderance of the evidence is against the 
claim, it must be denied.

B.  Claims to Reopen

The RO previously denied the veteran's claims of entitlement 
to service connection for atrial fibrillation and an 
undescended right testicle in a rating decision dated August 
1991.  The RO denied these claims on the bases that, although 
the veteran had these conditions in service, they resolved 
with no evidence of residual pathology shown.  In deciding 
the claim, the RO considered the veteran's service treatment 
records, post-service VA treatment records, and a report of 
VA examination.  

In a letter dated September 1991, the RO notified the veteran 
of the August 1991 rating decision and of his appellate 
rights with regard to that decision.  Thereafter, however, 
the veteran did not appeal the decision to the Board.  The 
August 1991 rating decision is thus final.  38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 19.129, 19.192 (1991). 

The veteran attempted to reopen his claims for service 
connection for atrial fibrillation and residuals of an 
undescended right testicle by formal application and written 
statement received in February 2001 and March 2001.  A claim 
that is the subject of a prior final denial may be reopened 
if new and material evidence is received with respect to that 
claim.  Once a claim is reopened, the adjudicator must review 
it on a de novo basis, with consideration given to all of the 
evidence of record.  38 U.S.C.A. § 5108 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996).  

For claims filed prior to August 29, 2001, as in this case, 
new and material evidence means evidence not previously 
submitted to agency decision makers, which is neither 
cumulative nor redundant, bears directly and substantially 
upon the matter under consideration, and by itself or in 
connection with the evidence that was previously assembled, 
is so significant that it must be considered in order to 
decide fairly the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001).   

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
associated with the claims file since the last final 
disallowance of the appellant's claim on any basis.  Evans, 9 
Vet. App. at 273.  This evidence is presumed credible for the 
purposes of reopening an appellant's claim, unless it is 
inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence that has been associated with the claims file 
since the RO's August 1991 rating decision includes service 
treatment and personnel records, post-service VA and private 
treatment records, the veteran's and his representative's 
written statements, written statements of family members and 
acquaintances, and copies of various articles.  

With the exception of some of the service treatment and 
personnel records, this evidence is new because it was not 
previously submitted to agency decision makers and is neither 
cumulative nor redundant of the evidence of record.  This 
evidence is also material because it bears directly and 
substantially upon the claims under consideration and, by 
itself or in connection with the evidence that was previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claims for service 
connection for atrial fibrillation and an undescended right 
testicle.  Specifically, the post-service treatment records 
establish that the veteran currently has atrial fibrillation, 
which has not resolved, and residuals of an undescended right 
testicle and surgery therefor.  The lack of such evidence 
formed the bases of the RO's previous denial of the veteran's 
claims for service connection for atrial fibrillation and an 
undescended right testicle.   

Having determined that new and material evidence has been 
received, the Board may reopen the claims of entitlement to 
service connection for atrial fibrillation and an undescended 
right testicle.  The Board may not, however, decide these 
claims on their merits, however, because, as explained below, 
VA has not yet satisfied its duty to assist the veteran in 
the development of these claims under the VCAA.


ORDER

Service connection for diabetes is denied.

Service connection for a skin disorder is denied.

New and material evidence having been received, the claim of 
entitlement to service connection for atrial fibrillation is 
reopened and, to this extent only, granted. 

New and material evidence having been received, the claim of 
entitlement to service connection for an undescended right 
testicle is reopened and, to this extent only, granted.


REMAND

The veteran claims entitlement to service connection for 
major depression, PTSD, hepatitis C, atrial fibrillation and 
an undescended right testicle, and the reopening of 
previously denied claims of entitlement to service connection 
for headaches, hypertension and panic attacks.  Additional 
action is necessary before the Board decides these claims.

As previously indicated, the VCAA provides that VA must 
notify a claimant of the evidence necessary to substantiate 
his claim and assist him in obtaining and fully developing 
all of the evidence relevant to his claim.  In this case, 
with regard to the claims being remanded, VA has not yet 
provided the veteran adequate notice and assistance; 
therefore, to proceed in adjudicating these claims would 
prejudice the veteran in the disposition thereof.  Bernard v. 
Brown, 4 Vet. App. at 392-94. 

First, as previously indicated, in March 2006, the Court held 
that, with regard to claims to reopen, VA must inform the 
claimant of the evidence and information necessary to reopen 
the claim and of the evidence and information necessary to 
establish entitlement to the underlying claim for the benefit 
sought by the claimant.  Kent v. Nicholson, 20 Vet. App. at 
9-10.  The Court explained that in notifying the claimant of 
what evidence would be considered new and material, VA should 
look at the basis for the denial in the prior decision and 
identify the evidence that would substantiate the element(s) 
of a service connection claim found lacking in the previous 
denial.  Id.

In this case, during the course of this appeal, the RO 
provided the veteran VCAA notice, but given the Court's 
decision in Kent, such notice is inadequate with regard to 
the veteran's claims to reopen.  This notice did not inform 
the veteran of the bases for the denial of his claims or 
identify the evidence that would substantiate the elements of 
the claim found lacking in the previous denial.  

Second, during the course of this appeal, the veteran claimed 
that he had a blood transfusion while undergoing in-service 
surgery on his undescended right testicle and that, due to 
this transfusion, he developed hepatitis C.  The veteran's 
service treatment records confirm that the surgery occurred 
as alleged in March 1972 at Oak Knoll Naval Hospital in 
Oakland, California.  However, records of the veteran's stay 
there from March 21, 1972 to May 25, 1972 are not in the 
claims file.  The veteran's post-service treatment records 
refer to a blood transfusion in the 1970s, but given the 
absence of the records of the 1972 hospitalization, the Board 
is not able to confirm that the veteran received the 
transfusion during the hospitalization, as alleged.  On 
remand, VA should thus endeavor to obtain such records. 

Third, under 38 U.S.C.A. § 5103A, VA's duty to assist 
includes providing a
claimant a medical examination or obtaining a medical opinion 
when an
examination or opinion is necessary to make a decision on a 
claim.  In this case,
examinations in support of the claims for service connection 
for major depression, 
PTSD, fibromyalgia, hepatitis C, atrial fibrillation, 
headaches, hypertension, panic
attacks and an undescended right testicle are necessary.  To 
date, VA has not
obtained medical opinions addressing whether the veteran's 
headaches, current
psychiatric and cardiovascular disabilities, including any 
particular one manifested
by atrial fibrillation, are related to documented in-service 
headaches and mental
health and cardiovascular abnormalities, whether the 
veteran's fibromyalgia
represents a residual of his in-service right testicle 
surgery, as alleged, and whether
his hepatitis C is related to the alleged in-service blood 
transfusion.  Such opinions
should be obtained on remand during VA examinations. 

Fourth, the veteran claims that he developed PTSD secondary 
to 
two 
in-
ser
vic
e
assaults: one involving a sexual attack in the shower by 
mul
tip
le 
ser
vic
eme
n,
during which they forced a broom handle or bottles up his 
rec
tum
; 
and 
ano
the
r
that involved the veteran being locked in jet intake, where 
he 
had 
fal
len 
asl
eep 
on
duty, with the hydraulics on and the smell of kerosene making 
him 
ill
.  
The 
RO
initially denied the veteran's claim of entitlement to 
ser
vic
e 
con
nec
tio
n 
for 
PTS
D
on the basis that the record included no diagnosis of PTSD.  
The
rea
fte
r, 
how
eve
r,
the veteran submitted treatment records confirming such a 
dia
gno
sis
.  
The 
RO 
the
n
denied the claim on the basis that there was no evidence of 
rec
ord 
ver
ify
ing 
tha
t 
the
assaults occurred as alleged.  Since then, the veteran has 
sub
mit
ted 
a 
cop
y 
of 
a 
let
ter
that he purportedly sent to his former girlfriend during 
ser
vic
e, 
whi
ch 
ref
ers 
to
bleeding from the bottles they put up him and his fear after 
bei
ng 
loc
ked 
in 
jet
intake with the hydraulics on, surrounded by the sickening 
sme
ll 
of 
ker
ose
ne.  
Given this evidence, an opinion is needed regarding whether 
the 
vet
era
n's
PTSD is related to the in-service assaults, as described in 
the 
let
ter
.

Based on the foregoing, this case is REMANDED for the 
fol
low
ing 
act
ion
:

1.  Provide the veteran VCAA notice 
pertaining to his claims to reopen, which 
satisfies the requirements of the Court's 
holding in Kent, noted above.

2.  Request, obtain and associate with 
the claims file all records of the 
veteran's hospitalization at Oak Knolls 
Naval Hospital in Oakland, California 
from March 21, 1972 to May 25, 1972.

3.  Arrange for the veteran to undergo a 
VA examination in support of his claim 
for service connection for headaches.  
Forward the claims file to the examiner 
for review of all pertinent documents 
therein and ask the examiner to confirm 
in his written report that he conducted 
such a review.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner should:

a) opine whether the veteran's 
headaches are at least as likely as 
not related to his active service, 
including documented in-service 
headaches; and

b) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

4.  Arrange for the veteran to undergo a 
VA examination in support of his claims 
for service connection for major 
depression, PTSD and panic attacks.  
Forward the claims file to the examiner 
for review of all pertinent documents 
therein and ask the examiner to confirm 
in his written report that he conducted 
such a review.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner should:

a) identify all evident psychiatric 
symptomatology, including, if 
appropriate, panic attacks;

b) diagnose all evident psychiatric 
disabilities, including, if 
appropriate, major depression and 
PTSD;

c) Offer an opinion regarding the 
etiology of each disability;

d) In so doing, specifically 
indicate whether such disability is 
at least as likely as not related to 
the veteran's service, including 
documented in-service mental health 
abnormalities and the veteran's 
alleged personal assault incidents, 
as described above;

e) Refrain from relying upon an 
unverified stressor in determining 
whether the veteran's in-service 
experiences were of sufficient 
severity to support a diagnosis of 
PTSD; and 

f) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

5.  Arrange for the veteran to undergo a 
VA examination in support of his claims 
for service connection for fibromyalgia 
and an undescended right testicle.  
Forward the claims file to the examiner 
for review of all pertinent documents 
therein and ask the examiner to confirm 
in his written report that he conducted 
such a review.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner should:

a) identify all residuals of the 
veteran's in-service right testicle 
surgery, including, if appropriate, 
fibromyalgia;  

b) if the veteran's fibromyalgia 
does not constitute a residual of 
the surgery, opine whether it is at 
least as likely as not related to 
his active service; and

c) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

6.  Arrange for the veteran to undergo a 
VA examination in support of his claims 
for service connection for atrial 
fibrillation and hypertension.  Forward 
the claims file to the examiner for 
review of all pertinent documents therein 
and ask the examiner to confirm in his 
written report that he conducted such a 
review.  Following a thorough evaluation, 
during which all indicated tests are 
performed, the examiner should:

a) indicate whether the veteran has 
atrial fibrillation or a disability 
manifested thereby and/or 
hypertension;   

b) opine whether each disorder is at 
least as likely as not related to 
the veteran's active service, 
including documented in-service 
atrial fibrillation and other 
cardiovascular abnormalities; 

c) if either condition is 
congenital and preexisted 
service, opine whether it 
increased in severity therein; 
and 

d) provide detailed rationale, 
with specific references to the 
record, for the opinions 
provided.  

7.  Arrange for the veteran to undergo a 
VA examination in support of his claim 
for service connection for hepatitis C.  
Forward the claims file to the examiner 
for review of all pertinent documents 
therein and ask the examiner to confirm 
in his written report that he conducted 
such a review.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner should:

a) record in detail the veteran's 
history as it relates to possible 
risk factors for developing 
hepatitis C;

b) identify all risk factors 
applicable to the veteran; 

c) opine whether the veteran's 
hepatitis C is at least as likely as 
not related to his active service; 
and 

d) provide detailed rationale, 
with specific references to the 
record, for the opinion 
provided.  

8.  Readjudicate the claims being 
remanded.  For all denied claims, provide 
the veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto.  

Subject to current appellate procedure, return this case to 
the Board for further consideration.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of 
the claims being remanded.  No action is required of the 
veteran unless he receives further notice.  He does, however, 
have the right to submit additional evidence and argument on 
the remanded claims.  Kutscherousky v. West, 12 Vet. App. 
369, 372 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


